Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 11 is allowable. Claims 1-10 and 17-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-III, as set forth in the Office action mailed on March 10th 2021, is hereby withdrawn and claims 1-10 and 17-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole neither discloses nor renders obvious the claimed limitations as amended on .  The prior art fails to show or reasonably teach in combination the claimed limitations drawn to:
"." in Claim .
"." in Claim .
"" in Claim .
Claims 1 and 11 enable opportunities to reduce catalyst degradation during deceleration fuel shutoff (DFSO).  Inventors have recognized that vehicle operators having a jittery foot may cause inadvertent input to an accelerator during DFSO that results in transient fuel injection, which may cause misfires or partial burns that can unintentionally raise catalyst temperature. Over-temperature conditions can expedite exhaust catalyst degradation and reduce the useful life of the catalyst. By filtering operator pedal input during DFSO, fuel injection can be enabled only upon confirming the driver intent. By limiting low load fuel injections following a DFSO, misfire and partial burns are reduced. In addition, the limited fuel flow protects the exhaust catalyst from thermal degradation. Overall, fuel savings are improved and catalyst life is extended.
Claim 21 enables opportunities to reduce catalyst degradation during deceleration fuel shutoff (DFSO).  Inventors have recognized that vehicle operators having a jittery foot may cause inadvertent input to an accelerator during DFSO that 
[Examiner Note: ] 
Claims 2-10 13-15, 17-20, and 22 are allowed based on their dependence from an allowed independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. REINBOLD whose telephone number is (313)446-6607.  The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, LOGAN KRAFT can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/SCOTT A REINBOLD/Examiner, Art Unit 3747